Title: Enclosure V: Frederick County Poll Sheet, 1758, 24 July 1758
From: 
To: 



               Poll taken in Frederick County 24th July 1758
               
                  Colo. T. B. Martin
                  Colo. G. Washington
                  Thos Swearingen
                  Hugh West
               
               
                  Lord Thos Fairfax
                  Fairfax
                  
                  
               
               
                  Revd Wm Meldrum
                  Meldrum
                  
                  
               
               
                  
                  Colo. Jas Wood
                  
                  Wood
               
               
                  Colo. Jno. Carlyle
                  Carlyle
                  
                  
               
               
                  Adam Hunder
                  Hunder
                  
                  
               
               
                  Fielding Lewis
                  Lewis
                  
                  
               
               
                  Charles Dick
                  Dick
                  
                  
               
               
                  
                  Alexr Woodroe
                  
                  Woodroe
               
               
                  Robt Ashby
                  Ashby
                  
                  
               
               
                  James Craik
                  Craik
                  
                  
               
               
                  
                  Isaac Perkins
                  
                  Perkins
               
               
                  Tho. Lemon
                  Lemon
                  
                  
               
               
                  
                  Alexr Vance
                  Vance
                  
               
               
                  Alexr Ogleby
                  
                  Ogleby
                  
               
               
                  Peter Woolf
                  Woolf
                  
                  
               
               
                  
                  Char. Smith
                  
                  Smith
               
               
                  Philip Glass
                  Glass
                  
                  
               
               
                  Paul Frouman
                  Frouman
                  
                  
               
               
                  Isaac White
                  White
                  
                  
               
               
                  
                  
                  Edmund Lindsey
                  Lindsey
               
               
                  John Smith
                  Smith
                  
                  
               
               
                  Tobias Burk
                  
                  
                  Burk
               
               
                  Wm Cochran
                  Cochran
                  
                  
               
               
                  
                  Wm McKee
                  McKee
                  
               
               
                  Peter Stephens
                  Stephens
                  
                  
               
               
                  
                  
                  Saml Isaacs
                  Isaacs
               
               
                  Willm Russell
                  Russell
                  
                  
               
               
               
                  Richd Foley
                  Foley
                  
                  
               
               
                  
                  
                  George Hampton
                  Hampton
               
               
                  Andw Blackburn
                  Blackburn
                  
                  
               
               
                  
                  Andw Calvin
                  
                  Calvin
               
               
                  Abra: Fry
                  Fry
                  
                  
               
               
                  Jacob Fry
                  Fry
                  
                  
               
               
                  Martin Cryter
                  Cryter
                  
                  
               
               
                  
                  Joseph Lupton
                  
                  Lupton
               
               
                  
                  Jams Ballenger
                  
                  Ballenger
               
               
                  George Keller
                  Keller
                  
                  
               
               
                  
                  
                  Josiah Ballenger
                  Ballenger
               
               
                  
                  
                  Jno. Anderson
                  Anderson
               
               
                  
                  
                  Job Pugh
                  Pugh
               
               
                  Joseph Fry
                  Fry
                  
                  
               
               
                  Benja. Fry
                  Fry
                  
                  
               
               
                  Geo. Whitzell
                  Whitzell
                  
                  
               
               
                  Jno. Snap Jr
                  Snap Jr
                  
                  
               
               
                  Jno. Snap
                  Snap
                  
                  
               
               
                  Simon Carson
                  Carson
                  
                  
               
               
                  Danl Stover
                  Stover
                  
                  
               
               
                  Nichl. Painceller
                  Painceller
                  
                  
               
               
                  Peter Jordan
                  Jordan
                  
                  
               
               
                  Thos Ashby
                  Ashby
                  
                  
               
               
                  
                  Aaron Jenkins
                  Jenkins
                  
               
               
                  Henry Stephens
                  Stephens
                  
                  
               
               
                  Michl Poker
                  Poker
                  
                  
               
               
                  Noah Hampton
                  Hampton
                  
                  
               
               
                  Jacob Burner
                  Burner
                  
                  
               
               
                  Jacob Strickler
                  Strickler
                  
                  
               
               
                  Jno. Hasberger
                  Hasberger
                  
                  
               
               
                  Jno. Bumgardner
                  Bumgardner
                  
                  
               
               
                  Benja. Strickler
                  Strickler
                  
                  
               
               
                  Christr Clack
                  Clack
                  
                  
               
               
                  
                  Willm Patterson
                  Patterson
                  
               
               
                  
                  Davd Snodgrass
                  Snodgrass
                  
               
               
                  
                  Jno. Glenn
                  Glenn
                  
               
               
                  
                  Geo. Paul
                  Paul
                  
               
               
                  
                  Char. Perkins
                  
                  Perkins
               
               
                  
                  Davd Miller
                  Miller
                  
               
               
                  
                  Isaac Evans
                  Evans
                  
               
               
                  David Chester
                  Chester
                  
                  
               
               
                  Henry Funk
                  Funk
                  
                  
               
               
                  
                  Jams Wright
                  
                  Wright
               
               
                  Lawe Pence
                  Pence
                  
                  
               
               
                  Saml Blackburn
                  Blackburn
                  
                  
               
               
               
                  
                  Thos Babb
                  
                  Babb
               
               
                  Jacob Cochener
                  Cochener
                  
                  
               
               
                  
                  
                  Simeon Hiet
                  Hiet
               
               
                  David Glass
                  Glass
                  
                  
               
               
                  John Road
                  Road
                  
                  
               
               
                  Charles Baker
                  Baker
                  
                  
               
               
                  
                  Jos. Thompson
                  
                  Thompson
               
               
                  Lawe Stephens
                  
                  
                  Stephens
               
               
                  Robt Wilson
                  Wilson
                  
                  
               
               
                  Robt Allan
                  Allan
                  
                  
               
               
                  
                  Wm Pickering
                  
                  Pickering
               
               
                  Henry Easton
                  
                  
                  Easton
               
               
                  
                  
                  Jacob Moon
                  Moon
               
               
                  Saml Beam
                  Beam
                  
                  
               
               
                  
                  Jno. Snodgrass
                  Snodgrass
                  
               
               
                  Revd Jno. Hoge
                  Hoge
                  
                  
               
               
                  Martin Funk
                  Funk
                  
                  
               
               
                  Reginald Baldin
                  Baldin
                  
                  
               
               
                  Jos: Fossett
                  Fossett
                  
                  
               
               
                  Geo. Wright
                  Wright
                  
                  
               
               
                  Jacob Wright
                  Wright
                  
                  
               
               
                  Richd Barber
                  Barber
                  
                  
               
               
                  
                  Jesse Pugh
                  
                  Pugh
               
               
                  Step: Hotzenbella
                  
                  
                  Hotzenbella
               
               
                  Robt Rutherford
                  Rutherford
                  
                  
               
               
                  Wm Evans
                  Evans
                  
                  
               
               
                  Saml Fry
                  Fry
                  
                  
               
               
                  James Vance
                  Vance
                  
                  
               
               
                  Jno. Blair
                  Blair
                  
                  
               
               
                  Thos Chester
                  Chester
                  
                  
               
               
                  Geo. Hardin
                  Hardin
                  
                  
               
               
                  John Cook
                  Cook
                  
                  
               
               
                  Lews Smallsolfer
                  Smallsolfer
                  
                  
               
               
                  
                  
                  Thos Louden
                  Louden
               
               
                  David Vance
                  
                  
                  Vance
               
               
                  David Wright
                  Wright
                  
                  
               
               
                  Saml Vance
                  Vance
                  
                  
               
               
                  Robt Marney
                  Marney
                  
                  
               
               
                  
                  Nichs Schrack
                  
                  Schrack
               
               
                  Andw Vance
                  Vance
                  
                  
               
               
                  Jno. Bentley
                  
                  
                  Bentley
               
               
                  Christr Windle
                  Windle
                  
                  
               
               
                  Augusts Windle
                  Windle
                  
                  
               
               
                  Jacob Bowman
                  Bowman
                  
                  
               
               
                  
                  
                  Jos: Horner
                  Horner
               
               
                  Geo: Bower
                  Bower
                  
                  
               
               
                  Jno. Allan
                  Allan Taylor
                  
                  
               
               
               
                  Jams Wilson
                  Wilson
                  
                  
               
               
                  Ulrich Stoner
                  Stoner
                  
                  
               
               
                  Robt Wilson Jr
                  Wilson Jr
                  
                  
               
               
                  Wm Wilson
                  
                  Wilson
                  
               
               
                  
                  Willm Lupton
                  
                  Lupton
               
               
                  Thos Ellis
                  
                  
                  Ellis
               
               
                  
                  Evan Thomas
                  
                  Thomas
               
               
                  John Dyer
                  Dyer
                  
                  
               
               
                  Henry Biber
                  Biber
                  
                  
               
               
                  Martin Black
                  Black
                  
                  
               
               
                  
                  Danl Johnston
                  
                  Johnston
               
               
                  
                  Robt Steward
                  
                  Steward
               
               
                  
                  
                  Saml Pearson
                  Pearson
               
               
                  Henry Cloud
                  Cloud
                  
                  
               
               
                  
                  
                  George Pemberton
                  Pemberton
               
               
                  
                  John Vanmetre
                  Vanmetre
                  
               
               
                  
                  Edwd Dodd
                  
                  Dodd
               
               
                  
                  
                  Jams Lindsey
                  Lindsey
               
               
                  Thos Wilson
                  Wilson
                  
                  
               
               
                  Robt Halfpenny
                  
                  Halfpenny
                  
               
               
                  
                  Philip Babb
                  
                  Babb
               
               
                  Nathl Carr
                  Carr
                  
                  
               
               
                  Jams Burne
                  Burne
                  
                  
               
               
                  
                  Jacob Sower
                  
                  Sower
               
               
                  Dennis Bow
                  Bow
                  
                  
               
               
                  
                  Jona. Seamon
                  Seamon
                  
               
               
                  Jno. Houseman
                  Houseman
                  
                  
               
               
                  Davd Dedrick
                  Dedrick
                  
                  
               
               
                  Vale Windle
                  Windle
                  
                  
               
               
                  Matthw Calman
                  Calman
                  
                  
               
               
                  Joseph Funk
                  Funk
                  
                  
               
               
                  
                  Jams Hoge Jr
                  
                  Hoge Jr
               
               
                  
                  Abra. Vanmetre
                  Vanmetre
                  
               
               
                  John Thomas
                  Thomas
                  
                  
               
               
                  Godfrey Humbert
                  
                  
                  Humbert
               
               
                  
                  
                  Jonas Hedge
                  Hedge
               
               
                  Jno. Stickley
                  Stickley
                  
                  
               
               
                  Thos Postgate
                  Postgate
                  
                  
               
               
                  Jos: McDowell
                  McDowell
                  
                  
               
               
                  Edwd Corder
                  Corder
                  
                  
               
               
                  
                  
                  Morgan Morgan Jr
                  Morgan Jr
               
               
                  
                  
                  John House
                  House
               
               
                  
                  Henry Heath
                  
                  Heath
               
               
                  
                  Thos Reece
                  
                  Reece
               
               
                  
                  
                  Magnes Tate
                  Tate
               
               
                  Thos Hampton
                  
                  
                  Hampton
               
               
                  Jams Grinnen
                  Grinnen
                  
                  
               
               
               
                  
                  Willm Cromley
                  
                  Cromley
               
               
                  
                  Thos Doster
                  
                  Doster
               
               
                  Thos Waters
                  Waters
                  
                  
               
               
                  Edwd Griffith
                  
                  
                  Griffith
               
               
                  
                  Jos. Wilkenson
                  
                  Wilkenson
               
               
                  Wm Glover
                  Glover
                  
                  
               
               
                  
                  Jno. Sewell
                  Sewell
                  
               
               
                  
                  Robt Cuningham
                  
                  Cuningham
               
               
                  Josh: Edwards Jr
                  Edwards Jr
                  
                  
               
               
                  Jams Carter
                  
                  
                  Carter
               
               
                  
                  Willm Gaddis
                  
                  Gaddis
               
               
                  
                  Jacob Reece
                  
                  Reece
               
               
                  
                  Edwd Lucas
                  Lucas
                  
               
               
                  
                  
                  Robt Buckles
                  Buckles
               
               
                  Joseph Glass
                  Glass
                  
                  
               
               
                  
                  
                  John Taylor
                  Taylor
               
               
                  Jno. Burden
                  
                  Burden
                  
               
               
                  
                  Henry Rinker
                  
                  Rinker
               
               
                  
                  
                  Jno. Stroud
                  Stroud
               
               
                  
                  Jacob Sebert
                  
                  Sebert
               
               
                  Jno. Funkhouser
                  Funkhouser
                  
                  
               
               
                  George Henry
                  Henry
                  
                  
               
               
                  
                  Nichls Hanshaw
                  
                  Hanshaw
               
               
                  
                  Robt Glass
                  
                  Glass
               
               
                  
                  
                  Owen Thomas
                  Thomas
               
               
                  
                  
                  Jno. Keywood
                  Keywood
               
               
                  Robt Haines
                  
                  Haines
                  
               
               
                  Saml Odle
                  Odle
                  
                  
               
               
                  Zebuln Tharp
                  
                  
                  Tharp
               
               
                  
                  Davd Morgan
                  
                  Morgan
               
               
                  Jacob Gibson
                  
                  
                  Gibson
               
               
                  Geo. Bowman
                  
                  
                  Bowman
               
               
                  Robt Johnston
                  Johnston
                  
                  
               
               
                  Joseph Strickler
                  Strickler
                  
                  
               
               
                  
                  Christr Bealer
                  
                  Bealer
               
               
                  
                  George Ross
                  
                  Ross
               
               
                  Thos Sharp
                  
                  
                  Sharp
               
               
                  
                  Patk Rice
                  
                  Rice
               
               
                  
                  Edwd Rice
                  
                  Rice
               
               
                  
                  Geo. Rice
                  
                  Rice
               
               
                  
                  Wm McMachen
                  
                  McMachen
               
               
                  
                  John Cromley
                  
                  Cromley
               
               
                  
                  Joseph Calvin
                  
                  Calvin
               
               
                  Jno. Painter
                  
                  Painter
                  
               
               
                  Jno. Hite
                  Hite
                  
                  
               
               
                  
                  Saml Littler
                  
                  Littler
               
               
               
                  
                  Willm Baldwin
                  
                  Baldwin
               
               
                  Willm Chaplin
                  
                  
                  Chaplin
               
               
                  
                  Saml Taylor
                  
                  Taylor
               
               
                  Richd Fosset
                  Fosset
                  
                  
               
               
                  
                  Jos. Burden
                  
                  Burden
               
               
                  
                  Josiah Pemberton
                  
                  Pemberton
               
               
                  
                  Jams Loyd
                  
                  Loyd
               
               
                  
                  David Shepherd
                  
                  Shepherd
               
               
                  Saml Baldwin
                  
                  
                  Baldwin
               
               
                  
                  Richd McMachen
                  
                  McMachen
               
               
                  
                  Jno. Milburn
                  
                  Milburn
               
               
                  
                  Jno. Vestal
                  
                  Vestal
               
               
                  
                  Thos Hart
                  
                  Hart
               
               
                  
                  Jacob Vanmetre
                  
                  Vanmetre
               
               
                  Jacob Cooper
                  Cooper
                  
                  
               
               
                  
                  Robt Worthington
                  
                  Worthington
               
               
                  
                  Thomas Carney
                  
                  Carney
               
               
                  
                  Jno. Arnold
                  
                  Arnold
               
               
                  Jno. Vance
                  Vance
                  
                  
               
               
                  Jno. Lemon
                  
                  
                  Lemon
               
               
                  
                  Robt Harper
                  
                  Harper
               
               
                  Jeremh Smith
                  
                  
                  Smith
               
               
                  Andw Longacres
                  Longacres
                  
                  
               
               
                  Benja. Blackburn
                  
                  
                  Blackburn
               
               
                  
                  Jams Magill
                  
                  Magill
               
               
                  
                  James Blare
                  
                  Blare
               
               
                  
                  Wm Renalds
                  
                  Renalds
               
               
                  
                  Jno. Small
                  
                  Small
               
               
                  Henry Brinker
                  Brinker
                  
                  
               
               
                  Isaac Riddle
                  Riddle
                  
                  
               
               
                  Jos. Langden
                  Langden
                  
                  
               
               
                  Thomas Caton
                  
                  
                  Caton
               
               
                  Jno. Dow
                  Dow
                  
                  
               
               
                  Wm Cocks
                  Cocks
                  
                  
               
               
                  Wm Ewings
                  Ewings
                  
                  
               
               
                  Jams Knight
                  Knight
                  
                  
               
               
                  
                  Geo: Ml Louwinger
                  
                  Louwinger
               
               
                  
                  Vale Crawford (Sworn)
                  
                  Crawford
               
               
                  Robt McCoy
                  McCoy
                  
                  
               
               
                  
                  Jacob Morgan
                  
                  Morgan
               
               
                  
                  Fras Lilburn
                  
                  Lilburn
               
               
                  Jno. Armstrong
                  
                  
                  Armstrong
               
               
                  
                  Thos Shepherd
                  
                  Shepherd
               
               
                  Richd Mercer
                  
                  
                  Mercer
               
               
                  Mayberry Madden
                  
                  
                  Madden
               
               
                  Charles Barnes
                  Barnes
                  
                  
               
               
               
                  Thomas Colson
                  
                  
                  Colson
               
               
                  
                  Stepn Johnston
                  
                  Johnston
               
               
                  
                  John Colson
                  
                  Colson
               
               
                  Patk Duncan
                  Duncan
                  
                  
               
               
                  
                  Laughlin Madden
                  
                  Madden
               
               
                  Colo. Morgn Morgan
                  
                  
                  Morgan
               
               
                  Lewis Stephens
                  Stephens
                  
                  
               
               
                  Jams Hoge
                  
                  
                  Hoge
               
               
                  Richd Morgan
                  
                  
                  Morgan
               
               
                  
                  
                  Jno. Mendenall
                  Mendenall
               
               
                  
                  
                  Thos Cordery
                  Cordery
               
               
                  
                  Jos: McCarmesh
                  
                  McCarmesh
               
               
                  
                  Jos: Jones
                  
                  Jones
               
               
                  Jams Cromley
                  
                  
                  Cromley
               
               
                  Jno. Beckett
                  
                  
                  Beckett
               
               
                  Thos Cooper
                  Cooper
                  
                  
               
               
                  Ralph Withers
                  Withers
                  
                  
               
               
                  
                  Jno. Chinoweth
                  
                  Chinoweth
               
               
                  Jno. Madden
                  Madden
                  
                  
               
               
                  
                  Jams McCarmack
                  
                  McCarmack
               
               
                  Saml Vance
                  Vance
                  
                  
               
               
                  
                  Henry Reece
                  
                  Reece
               
               
                  Jacob Miller
                  
                  
                  Miller
               
               
                  Peter Stover
                  
                  
                  Stover
               
               
                  Jacob Stover
                  Stover
                  
                  
               
               
                  
                  Willm Coil
                  
                  Coil
               
               
                  
                  Willm Frost
                  
                  Frost
               
               
                  
                  Jams Barrat
                  
                  Barrat
               
               
                  
                  Jno. Jones
                  
                  Jones
               
               
                  
                  Dennis Springer
                  
                  Springer
               
               
                  Thos Helms
                  
                  
                  Helms
               
               
                  Willm Helms
                  
                  
                  Helms
               
               
                  
                  Jos: Parrell
                  
                  Parrell
               
               
                  Rd Stevenson
                  Stevenson
                  
                  
               
               
                  Jno. McCarmack
                  McCarmack
                  
                  
               
               
                  Jno. Leith
                  
                  
                  Leith
               
               
                  
                  John Wilson
                  
                  Wilson
               
               
                  
                  Willm Barrat
                  
                  Barrat
               
               
                  Jno. Briscoe
                  Briscoe
                  
                  
               
               
                  Jno. Wright
                  Wright
                  
                  
               
               
                  Matthias Funk
                  Funk
                  
                  
               
               
                  Geo: Huddle
                  Huddle
                  
                  
               
               
                  Geo. Lochmiller
                  Lochmiller
                  
                  
               
               
                  Jno. Ashby
                  Ashby
                  
                  
               
               
                  Willm Roberts
                  Roberts
                  
                  
               
               
                  Wm Roberts Jr
                  Roberts Jr
                  
                  
               
               
                  
                  Thomas Babb son of Philip
                  
                  Babb
               
               
               
                  Henry Moore
                  Moore
                  
                  
               
               
                  Edwd Sniggers
                  Sniggers
                  
                  
               
               
                  Jos: Roberts
                  
                  
                  Roberts
               
               
                  
                  Geo. Bruce
                  
                  Bruce
               
               
                  Jos: Vance
                  
                  
                  Vance
               
               
                  Geo: Farrar
                  Farrar
                  
                  
               
               
                  Stephen Ashby
                  Ashby
                  
                  
               
               
                  
                  Henry Vanmetre
                  
                  Vanmetre
               
               
                  Robt Pearis
                  
                  
                  Pearis
               
               
                  
                  Henry Bowen
                  
                  Bowen
               
               
                  
                  Wm Jolliffe Jr
                  
                  Jolliffe Jr
               
               
                  
                  Thomas Babb Jr
                  
                  Babb Jr
               
               
                  
                  Peter Babb
                  
                  Babb
               
               
                  Robt Warth
                  
                  
                  Warth
               
               
                  Revd Jno. Alderson
                  Alderson
                  
                  
               
               
                  
                  Jno. Reed
                  
                  Reed
               
               
                  
                  Robt Milburn
                  
                  Milburn
               
               
                  Edwd Mercer Jr
                  
                  
                  Mercer Jr
               
               
                  Edwd Rogers
                  
                  
                  Rogers
               
               
                  
                  Anthony Turner
                  
                  Turner
               
               
                  Ellis Thomas
                  Thomas
                  
                  
               
               
                  
                  Jos: Babb
                  
                  Babb
               
               
                  Willm Stevenson
                  
                  
                  Stevenson
               
               
                  Bryan Bruan
                  Bruin
                  
                  
               
               
                  
                  Anthy Turner Jr
                  
                  Turner Jr
               
               
                  Thos Pugh
                  
                  
                  Pugh
               
               
                  
                  James Carter Junr
                  
                  Carter Jr
               
               
                  Darby McCarty
                  McCarty
                  
                  
               
               
                  Edwd Cartmell
                  Cartmell
                  
                  
               
               
                  
                  Isaac Foster
                  
                  Foster
               
               
                  Cornelius Ruddle
                  Ruddle
                  
                  
               
               
                  John Fife
                  
                  
                  Fife
               
               
                  
                  John Parrell
                  
                  Parrell
               
               
                  Harison Taylor
                  Taylor
                  
                  
               
               
                  John Buckley
                  Buckley
                  
                  
               
               
                  
                  Willm Mungar
                  
                  Mungar
               
               
                  
                  Ulrich Rubble
                  
                  Rubble
               
               
                  
                  Murty Handly
                  
                  Handly
               
               
                  Willm Miller
                  Miller
                  
                  
               
               
                  
                  Willm Carrel
                  
                  Carrel
               
               
                  Jams Catlet
                  Catlet
                  
                  
               
               
                  
                  Jacob Barrat
                  
                  Barrat
               
               
                  Lawe Snapp
                  Snapp
                  
                  
               
               
                  
                  Edwd Thomas
                  
                  Thomas
               
               
                  
                  Thos Mason
                  
                  Mason
               
               
                  Frederick Conrad
                  Conrad
                  
                  
               
               
                  Nichs Lemon
                  
                  
                  Lemon
               
               
               
                  Geo: Nevill
                  Nevill
                  
                  
               
               
                  
                  John Harrom
                  
                  Harrom
               
               
                  Willm Calmes
                  
                  
                  Calmes
               
               
                  
                  Nathl Cartmell
                  
                  Cartmell
               
               
                  John Young
                  Young
                  
                  
               
               
                  
                  Robt Steward
                  
                  Steward
               
               
                  William Vance
                  
                  
                  Vance
               
               
                  Martin Funk
                  
                  
                  Funk
               
               
                  Jno. Fredk Vanfagen
                  Vanfagen
                  
                  
               
             
                  Peter Perry
                  Perry
                  
                  
               
               
                  Colo. Wm Fairfax
                  Fairfax
                  
                  
               
               
                  Isaac Larew
                  Larew
                  
                  
               
               
                  Jno. Hope
                  Hope
                  
                  
               
               
                  
                  Joshua Baker
                  
                  Baker
               
               
                  Jno. Grinner
                  Grinner
                  
                  
               
               
                  
                  Robt Lemon
                  
                  Lemon
               
               
                  
                  Danl Stephens
                  
                  Stephens
               
               
                  Philip Poker
                  Poker
                  
                  
               
               
                  Geo: Shade
                  Shade
                  
                  
               
               
                  Richd Highland
                  
                  
                  Highland
               
               
                  Christian Grable
                  Grable
                  
                  
               
               
                  Jno. Nisewanger
                  
                  
                  Nisewanger
               
               
                  Henry Loyd
                  
                  
                  Loyd
               
               
                  Thomas Perry
                  Perry
                  
                  
               
               
                  Josh Combs
                  Combs
                  
                  
               
               
                  Wm Duckworth
                  
                  
                  Duckworth
               
               
                  Jno. Sceene
                  
                  
                  Sceene
               
               
                  Jno. Fossett
                  Fossett
                  
                  
               
               
                  Wm Chambers
                  Chambers
                  
                  
               
               
                  
                  Thos Speake
                  
                  Speake
               
               
                  
                  Azariah Pugh
                  
                  Pugh
               
               
                  Gabl Jones
                  Jones
                  
                  
               
               
                  John Bailes
                  
                  
                  
               
               
                  Darby Murphy
                  Murphy
                  
                  
               
               
                  Charles Buck
                  
                  
                  Buck
               
               
                  Saml Pritchard
                  
                  
                  Pritchard
               
               
                  Patk McDaniel
                  McDaniel
                  
                  
               
               
                  
                  Jacob Hite
                  
                  Hite
               
               
                  John Funk
                  Funk
                  
                  
               
               
                  John Lindsey
                  
                  
                  Lindsey
               
               
                  
                  Willm White
                  
                  White
               
               
                  Simon Taylor
                  
                  
                  Taylor
               
               
                  
                  Isaac Hite
                  
                  
               
               
               
                  
                  Jonathn Perkins
                  
                  Perkins
               
               
                  Lewis Moore
                  Moore
                  
                  
               
               
                  Total  240
                  310
                  45
                  199
               
            
